Appeal by the defendant, The State of New York, from a judgment of the Court of Claims awarding damages to the claimant in the sum of $6,000. The person in whose interest the claim is presented was a patient in the St. Lawrence State Hospital at Ogdensburg, N. Y., who was permanently insane. She was confined in a ward with sixty-two other patients with only two attendants present. This patient and some other patients were known to be assaultive patients. While in the day ward, where practically aE the patients were, one of the assaultive patients rushed over and shoved the claimant so that she feE down on the floor and broke her hip, rendering her a permanent invaEd. Both patients were permanently insane. The claimant was removed to her sister’s house and was being taken *784care of at her home although she was still insane. She has since died. The evidence shows that the institution was thirty-eight per cent overcrowded and there was testimony in the case, on the part of the claimant, that there should have been eight persons in charge of this group in this ward. Due to the amount of money furnished only four were assigned and only two of the four were present at the time of this accident. (Martindale v. State, 269 N. Y. 554.) The evidence introduced by the claimant under the enabling act* supports the judgment. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.

 See Laws of 1930, chap. 595.— [Rep.